Name: 85/71/EEC: Commission Decision of 21 December 1984 concerning the list of chemical substances notified pursuant to Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Decision
 Subject Matter: marketing;  European Union law;  chemistry;  deterioration of the environment
 Date Published: 1985-02-02

 Avis juridique important|31985D007185/71/EEC: Commission Decision of 21 December 1984 concerning the list of chemical substances notified pursuant to Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 030 , 02/02/1985 P. 0033 - 0034 Finnish special edition: Chapter 13 Volume 14 P. 0150 Spanish special edition: Chapter 13 Volume 18 P. 0196 Swedish special edition: Chapter 13 Volume 14 P. 0150 Portuguese special edition Chapter 13 Volume 18 P. 0196 *****COMMISSION DECISION of 21 December 1984 concerning the list of chemical substances notified pursuant to Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (85/71/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1), as last amended by Directive 79/831/EEC (2), and in particular Article 13 thereof, Whereas Article 13 (2) of Directive 67/548/EEC provides that the Commission shall keep a list of substances notified pursuant to the Directive; Whereas Article 13 (3) of Directive 67/548/EEC providing that the form of the list and the information contained in it are to be decided by the procedure set out in Article 21; Whereas the list should be published in accordance with the objectives of Directive 67/548/EEC, namely the protection of man and the environment against risks which could arise from the placing on the market of new substances; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in the Sector of Dangerous Substances and Preparations, HAS DECIDED AS FOLLOWS: Article 1 The list of chemical substances to be kept by the Commission pursuant to Article 13 (2) of Directive 67/548/EEC, hereinafter referred to as 'the list', shall be drawn up in accordance with the provisions set out in the Annex. Article 2 The list of these chemical substances notified pursuant to Article 6 of Directive 67/548/EEC before 1 July of the year of the publication of the Einecs Inventory shall be published in the Official Journal of the European Communities not later than 31 December of the same year. Supplements to the list shall be published in the Official Journal of the European Communities not later than 31 December of each year thereafter, covering the period 1 July of the previous year to 30 June of the year of publication. Done at Brussels, 21 December 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No 196, 16. 8. 1967, p. 1. (2) OJ No L 259, 15. 10. 1979, p. 10. ANNEX Procedure for the preparation of the list 1. The list shall be prepared and maintained by the Commission on the basis of the information supplied to it by the competent authorities of the Member States pursuant to Article 9 of the Directive. 2. The list shall contain the following information in respect of each substance included: - the number of the notification, - the identity of the substance. In addition, in respect of a dangerous substance, the list shall include its classification in accordance with Article 4 of the Directive, after it has been recorded in Annex I thereto, with its EEC number. 3. Subject to the provisions of paragraph 4, the identity of the substance shall be recorded under: - its trade name(s), and - its chemical name in the IUPAC Nomenclature. 4. Where the competent authority of a Member State has so requested pursuant to Article 11 of the Directive, the identity of a substance may be recorded under its trade name(s) alone as provided by the notifier pursuant to Article 6.1 of the Directive. In the case of a dangerous substance, the identity of the substance may be so recorded until such time as the substance is added to Annex I of the Directive. After this addition to Annex I, the names contained therein will be added to the list. In the case of a substance not classified as dangerous, the identity of the substance may be so recorded for a period of no longer than three years following its first inclusion in the list. However, for the purpose of ensuring observance of Article 7.3 of the Directive, where in the opinion of the competent authority concerned, the chemical name in the IUPAC Nomenclature itself reveals information concerning commercial exploitation or manufacturing, the substance shall be recorded under its trade name(s) alone for so long as this competent authority considers it necessary. Declaration by the Commission The Commission undertakes the commitment to use systematically, each time it is possible, the IUPAC name for addition of new dangerous substances to Annex I of the Directive.